ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court on a jury verdict finding him guilty of one count of trafficking drugs in the second degree, in violation of Section 195.223 RSMo (Cum.Supp.1998), and of one count of possession or control of a controlled substance, in violation of Section 195.202 RSMo (1994). The trial court sentenced him to five years imprisonment on the trafficking count and one year imprisonment on the possession count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).